DETAILED ACTION
Claims 1-7, 9-10, 13, 15-16 and 20-26 are currently presented for examination. Claims 7, 9-10, 13, 15-16, 20 and 22-26, are currently examined as 7-18 have been elected after the previous restriction requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Response to Arguments
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Applicant’s Argument: Pulier fails to teach at least the above claimed features as recited in claims 10 and 16.
Examiner’s Response: The Examiner disagrees and points Applicant to the cited sections of the Pulier reference. Here instances of cloud computing resources are added or removed based on the performance needs of the computer workloads or a set of rules. In claim 7, VMs are added to the system, while in claim 10 Pulier teaches removing the VMs from the system. This is in accordance with a set of rules as suggested by Pulier where in [0013] for clarification, the most suitable number of resources. By adding and subtracting the number of VMs as needed to maintain the suitable deployment of resources, the number of VMs deployed is constant as required by the claimed limitation. Therefore, the combination of the references teaches the claimed limitation.
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 25 is objected to because of the following informalities: the claim recites “a plurality of hypervisors”, in lines one and two, which is improper because there has been a previous recitation of a plurality of hypervisors.  Suggested correction is for the limitation to read “the plurality of hypervisors”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a plurality of hypervisors” will be interpreted as “the plurality of hypervisors” that are present in the preceding claim.
Claim 26 is objected to because of the following informalities: the claim recites “a plurality of hypervisors”, in lines one and two, which is improper because there has been a previous recitation of a plurality of hypervisors.  Suggested correction is for the limitation to read “the plurality of hypervisors”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a plurality of hypervisors” will be interpreted as “the plurality of hypervisors” that are present in the preceding claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patent ability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 13, 15, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nota et al. USPN 5,805, 790 (hereinafter “Nota”), in view of Tarasuk-Levin et al., USPPN 2015/0178108 (hereinafter “Levin”), in view of Deng et al. USPPN 2014/0019963 (hereinafter “Deng”), in view of Soundararajan USPPN 2015/0095432.
Regarding claim 7, Nota teaches detecting a failure of a first VM and a second VM of the deployed VMs that are supporting a first host computer and a second host computer in the cluster … (Figure 7, Column 2 Lines 17-23 and 38-42, Column 3 Lines 4-9, Column 7 Lines 4-9, Column 8 Lines 9-15, Column 10 Lines 35-40 and 49-56, Column 12 Lines 40-54, A failure is detected of virtual machines that are supporting host computers run system with a plurality of processors)

Examiner’s Note: Multiple processors are used which are multiple host computers. 

in response to the failure of the first VM, … create a … VM (Figure 7, Column 2 Lines 17-23 and 38-42, Column 3 Lines 4-9, Column 7 Lines 4-9, Column 8 Lines 9-15, Column 10 Lines 35-40 and 49-56, Column 12 Lines 40-54, In response to a failure of a VM the recovery attributes are assigned to a new VM)
Nota does not explicitly teach establishing a connection to a management server; establishing a connection to a cloud infrastructure; deploying a plurality of virtual machines (VMs) needed to support the cluster in the cloud infrastructure by provisioning the VMs from a defined template after the VMs needed to support the cluster are deployed in the cloud infrastructure, deploying a parent VM to be forked when a VM failure is detected in the cloud infrastructure from the defined template of the deployed VMs in the cloud infrastructure; a first host computer and a second host computer in the cluster of the SDDC using the management server monitoring the cluster of the SDDC; forking the parent VM to create a first child VM and a second child VM in the cloud infrastructure using a management VM supporting the management server; wherein provisioning information of the parent VM matches provisioning information of the first VM and the second VM, and wherein no VM is held in reserve in the cloud infrastructure; 	wherein each hypervisor comprises a software layer that facilitates a virtualization of components of a corresponding host computer in underlying physical hardware; and moving a third host computer and a fourth host computer corresponding to the first child VM and the second child VM into the cluster and restarting a plurality of workloads, which were running on the first host computer and the second host computer supported by the first VM and the second VM, on the third host computer and the fourth host computer.
Levin teaches establishing a connection to a management server; ([0030], [0034], [0052], [0057], [0090], [0115], a connection is established with the management server)
establishing a connection to a cloud infrastructure; (Figures 3, 4 and 6, [0024]-[0026], [0038], [0046], [0049], [0052], [0069], [0074], a connection is established to a cloud infrastructure)
deploying a plurality of virtual machines (VMs) needed to support the cluster in the cloud infrastructure by provisioning the VMs from a defined template (Figures 3, 4 and 6, [0024]-[0026], [0038], [0046], [0049], [0052], [0069], [0074], The child and parent VMs are operating in the cloud operating system, and are deployed from templates)
after the VMs needed to support the cluster are deployed in the cloud infrastructure, deploying a parent VM to be forked when a VM failure is detected in the cloud infrastructure from the defined template of the deployed VMs in the cloud infrastructure; Figures 3, 4 and 6, [0024]-[0026], [0038], [0046], [0049], [0052], [0069], [0074], The child and parent VMs are operating in the cloud operating system, and are deployed from templates; ([0021], [0055], [0057], A parent VM is forked to create child VMs;)
Examiner’s Note: Nota is cited for all instances of detecting a failure. Levin teaches to fork when a request is received, therefore the parent to be forked is deployed as required by the claim.

a first host computer and a second host computer in the cluster of the SDDC using the management server monitoring the cluster of the SDDC; ([0030], [0090], [0115], a management server monitors the cluster; ([0036], [0038], [0085], A cloud operating system, with a group of computing devices, is used on the host computer)
Examiner’s Note: The software defined data center is being interpreted as a virtual data center which is a pool or collection of cloud infrastructure resources. Levin is cited for all instances of the SDDC.

forking the parent VM to create a first child VM and a second child VM in the cloud infrastructure using a management VM supporting the management server; ([0021], [0055], [0057], A parent VM is forked to create child VMs; [0034], [0083], [0088], a hypervisor (management VM) is used to support and coordinate the forking of the parent VM)

Examiner’s Note: Further support for Hypervisors being management VMs can be found it Taylor USPPN 2015/0237081, [0027] “hypervisors (e.g., hypervisor 244) to provision and manage each VM.”

wherein provisioning information of the parent VM matches provisioning information of the first VM and the second VM, ([0024], [0025], [0105], VMs are automatically provisioned with templates representing a linked clone)
and wherein no VM is held in reserve in the cloud infrastructure; ([0026], [0081], the use of hot spares is eliminated and VMs are only provisioned on demand)
	wherein each hypervisor comprises a software layer that facilitates a virtualization of components of a corresponding host computer in underlying physical hardware; and ([0033], A virtualization software layer, also referred to hereinafter as a hypervisor, is installed on top of hardware platform)
moving a third host computer and a fourth host computer corresponding to the first child VM and the second child VM into the cluster and ([0038], [0079], [0085]-[0087], The child VMs are powered on and resumes the state of the VM to support the host that is in the cluster, the children resume the operating status, memory, and processing of the host computers, the child VMs correspond to the host computers)
restarting a plurality of workloads, which were running on the first host computer and the second host computer supported by the first VM and the second VM, on the third host computer and the fourth host computer.([0034], [0038]-[0039], [0085]-[0087], [0093], The child VM inherits the state of the previous VM and when powered on resumes the previous state, this applies to each processor in the multi-processor system)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Nota with Levin as the references deal with the maintenance of virtual machines, in order to implement a system that forks a parent VM into a child VM and loads a hypervisor instance into the VM so the workload can be restarted. Levin would modify Nota by replacing the failed VM with a child VM that is forked from a parent VM and loading it with a hypervisor instance so the workload can be restarted. The benefit of doing so is the instantaneous provisioning of VMs on demand, allows for memory and disk content sharing across cloud services using parent VM templates common to cloud services, and improves cloud service performance by eliminating use of hot spare VMs. (Levin [0026])
The combination of Nota and Levin does not explicitly teach and configuring the VMs with a plurality of hypervisors; loading a configuration of a plurality of hypervisor instances associated with the first VM and the second VM into a plurality of hypervisor instances of the first child VM and the second child VM,
Deng teaches and configuring the VMs with a plurality of hypervisors; (Figure 1, [0002], VMs may be provisioned on hypervisors)
loading a configuration of a plurality of hypervisor instances associated with the first VM and the second VM into a plurality of hypervisor instances of the first child VM and the second child VM, (Figure 1, [0002], [0003], [0020], [0021], [0025], a plurality of hypervisors are loaded from each parent of the plurality of parent VMs to each child of the plurality of child VMs)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Nota and Levin with Deng as the references deal with the maintenance of virtual machines, in order to implement a system that loads a configuration of a plurality of hypervisor instances. Deng would modify Nota and Levin by using multiple hypervisors for each machine used so hypervisors could be used for all parent and children VMs. The benefit of doing so is no changes need to be made to a placement algorithm or the computing infrastructure in order to implement the system. (Deng [0016])
The combination of Nota, Levin and Deng does not explicitly teach configuring a cluster of … by defining a profile for each host computer running in the cluster
Soundararajan teaches configuring a cluster of … by defining a profile for each host computer running in the cluster (Figure 1, [0051] a profile photo is used for each host running in the cluster)
Examiner's Note: Neither the claims nor the specification define the "profile". Therefore, for the purposes of examination any profile associated with a host computer is considered "a profile".
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Nata, Levin and Deng with Soundararajan as the references deal with the maintenance of virtual machines, in order to implement a system that includes a profile for virtual machines. Soundararajan would modify the combination of Nata, Levin and Deng by including a profile for the host computers. The benefit of doing so is the photo is updated based on the operating system and applications running, as well as entity type and conveyed to the user by the icon. (Soundararajan [0051])

Regarding claim 9, the combination of Nota, Levin, Deng and Soundararajan teach the limitations of claim 7. Nota does not explicitly teach wherein deploying the parent VM comprises quiescing the parent VM.
Levin teaches wherein deploying the parent VM comprises quiescing the parent VM. ([0056], [0067], [0083], [0086], [0088], [0107], The parent VM is quiesced)

In regards to claim 13, it is the computer readable embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7. 

In regards to claim 15, it is the computer readable embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9. 

Regarding claim 20, the combination of Nota, Levin, Deng and Soundararajan teach the limitations of claim 7. The combination of Nota and Levin does not explicitly teach wherein configurations of hypervisor instances of host computers running in the cluster are saved in memory allocated to the SDDC in which the cluster is located.
Deng teaches wherein configurations of hypervisor instances of host computers running in the cluster are saved in memory allocated to the SDDC in which the cluster is located. ([0015], [0019], [0035], [0036], memory is allocated to each computing resource in the cluster)

In regards to claim 22, it is the computer readable embodiment of claim 20 with similar limitations to claim 20, and is such rejected using the same reasoning found in claim 20. 

Regarding claim 23, the combination of Nota, Levin, Deng and Soundararajan teach the limitations of claim 7. Nota does not explicitly teach wherein no VM is held in reserve and running in the cloud infrastructure.
Levin teaches wherein no VM is held in reserve and running in the cloud infrastructure. ([0026], [0081], the use of hot spares is eliminated and VMs are only provisioned on demand)

Regarding claim 24, the combination of Nota, Levin, Deng and Soundararajan teach the limitations of claim 23. Nota does not explicitly teach wherein the cluster of the SDDC is supported by an exact number of child VMs needed without holding additional child VMs in reserve and running in the cloud infrastructure.
Levin teaches wherein the cluster of the SDDC is supported by an exact number of child VMs needed without holding additional child VMs in reserve and running in the cloud infrastructure. ([0026], [0081], the use of hot spares is eliminated and child VMs are only provisioned on demand)

Regarding claim 25, the combination of Nota, Levin, Deng and Soundararajan teach the limitations of claim 7. Nota does not explicitly teach wherein the first and second host computers run a plurality of hypervisors that enable the first and second host computers to run the workloads, and wherein each of the workloads is an application running on an operation system within a VM.
Levin teaches and wherein each of the workloads is an application running on an operation system within a VM. ([0002], [0055], [0093], [0095], the workloads are processed within a VM)
The combination of Nota and Levin does not explicitly teach wherein the first and second host computers run a plurality of hypervisors that enable the first and second host computers to run the workloads, 
Deng teaches wherein the first and second host computers run a plurality of hypervisors that enable the first and second host computers to run the workloads, (Figure 1, [0021], [0026] a plurality of hypervisors are run on two host computers that enable the host computer to run the workload applications)

In regards to claim 26, it is the computer readable embodiment of claim 25 with similar limitations to claim 25, and is such rejected using the same reasoning found in claim 25. 


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nota, in view of Levin, in view of Deng, in view of Soundararajan, in view of Pulier et al. USPPN 2019/0288956 (hereinafter “Pulier”).
Regarding claim 10, the combination of Nota, Levin, Deng and Soundararajan teach the limitations of claim 7. The combination of Nota, Levin, Deng and Soundararajan does not explicitly teach removing the first VM and the second VM from the cloud infrastructure such that a number of VMs deployed in the cloud infrastructure remains constant.
Pulier teaches removing the first VM and the second VM from the cloud infrastructure such that a number of VMs deployed in the cloud infrastructure remains constant. ([0079], Based on a set of rules, a cloud computing instances of a virtual machines are removed)

Examiner’s Note: Through the addition of VMs in claim 7 and the subtraction of VMs in claim 10, the number of VMs deployed in the cloud infrastructure remains constant. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Nota, Levin, Deng and Soundararajan with Pulier as the references deal with the maintenance of virtual machines, in order to implement a system that removes instances of virtual machines from the cloud. Pulier would modify the combination of Nota, Levin, Deng and Soundararajan by including the ability to remove VMs from the cloud. The benefit of doing so is the set of cloud computing resources can be used to optimize the compute workloads’ performance. (Pulier [0083])

In regards to claim 16, it is the computer readable embodiment of claim 10 with similar limitations to claim 10, and is such rejected using the same reasoning found in claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sweet et al USPPN 2015/0058619: Also teaches deploying of virtual machines to support the cluster. Multiple hypervisors manage the VMs of the system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL EDWARD COCCHI/             Examiner, Art Unit 2147                                                                                                                                                                                           
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147